                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


ROBERT TAYLOR, JR., ET AL                                 CIVIL ACTION

v.                                                        NO. 17-7668


DENKA PERFORMANCE ELASTOMER LLC, ET AL                    SECTION "F"


                           ORDER AND REASONS


     Before the Court is the defendant’s motion to dismiss under

Rule 12(b)(6). For the following reasons, the motion is DENIED.

                                  Background

     This environmental tort litigation arises from the production

of neoprene at the Pontchartrain Works Facility (“PWF”) in St.

John the Baptist Parish. Neoprene production allegedly exposes

those living in the vicinity of the PWF to concentrated levels of

chloroprene well above the upper limit of acceptable risk, and may

result in a risk of cancer more than 800 times the national

average.

     Thirteen people living St. John the Baptist Parish filed this

lawsuit    originally   seeking    injunctive   relief   in   the   form   of

abatement of chloroprene releases from their industrial neighbor,

the PWF. The PWF is the only facility in the United States still

manufacturing neoprene, which is made from chloroprene, and which
                                1
the Environmental Protection Agency has classified as a “likely

human carcinogen.”

      These facts are drawn from the allegations advanced in the

Third Amended and Restated Complaint.              E.I. Dupont de Nemours &

Co. (“DuPont”) invented neoprene in 1931.            Neoprene is a synthetic

rubber used in chemical and weather resistant products such as wet

suits and orthopedic braces.          It is also used as a base resin in

adhesives, electrical insulation, and coatings.              In 1969, DuPont

built a neoprene manufacturing unit at its Pontchartrain Works

facility in LaPlace, Louisiana.              Chloroprene, a component of

neoprene, is manufactured at the site.             During the manufacturing

process, chloroprene is emitted into the air and discharged into

the water.

      By 2008, the PWF was the only facility manufacturing neoprene

in the United States.        Effective November 1, 2015, DuPont sold the

PWF   to   Denka    Performance     Elastomer   LLC,   but   DuPont   retained

ownership of the land underlying the facility.

      It   is      alleged   that    Denka   had    knowledge    of   harmful

concentrations of chloroprene emitted from the PWF, but concealed




                                        2
its   knowledge    and   associated    data 1   from   the     Environmental

Protection   Agency      (“EPA”),     the    Louisiana       Department   of

Environmental Quality (LDEQ), and local St. John the Baptist Parish

officials. The EPA, in addition to classifying chloroprene as a

“likely human carcinogen” has noted that

      [s]ymptoms reported from acute human exposure to high
      concentrations   of   chloroprene   include   giddiness,
      headache, irritability, dizziness, insomnia, fatigue,
      respiratory irritation, cardiac palpitations, chest
      pains, nausea, gastrointestinal disorders, dermatitis,
      temporary hair loss, conjunctivitis, and corneal
      necrosis....   Acute exposure may [also]: damage the
      liver, kidneys, and lungs; affect the circulatory system
      and immune system; depress the central nervous system
      (CNS); irritate the skin and mucous membranes; and
      cause...respiratory difficulties in humans.


The agency has also concluded that the primary route of exposure

to chloroprene is through inhalation.

      In December 2015, the EPA again classified chloroprene as a

likely   human    carcinogen   when   it    released   a     screening-level

National Air Toxics Assessment (NATA), which analyzes exposure

levels to toxins, estimates the expected number of incidences of

cancer per one million people based on exposure to air toxins from

industry, and also announces an upper limit of “acceptable risk”



1Including an alleged Material Safety Data Sheet that noted that
“respiratory irritation, eye irritation, and nausea and vomiting
can result from exposure to chloroprene.”
                                3
threshold. 2   The     NATA    acceptable   risk    exposure      threshold      for

chloroprene was established as 0.2 µg/m³; that is, chloroprene

emissions must stay below .2 micrograms per cubic meter 3 in order

to comply with the limit of acceptable risk threshold (which is a

risk of 100 in one million people).

      Despite knowledge of this upper limit of the acceptable risk

threshold, it is alleged that DPE continues to emit chloroprene at

hundreds of times the 0.2 µg/m³ threshold. Since May 25, 2016, the

EPA has collected 24-hour air samples every three days from six

locations around the Pontchartrain Works facility; air samples at

all   six   locations    frequently    exceed      700   times    the    0.2   µg/m³

threshold.     DPE’s     own    sampling    numbers       at     five    locations

surrounding    the      facility    indicate    that     average        chloroprene

emissions range from 20.4 to 33.25 times the 0.2 µg/m³ threshold.

      The EPA’s National Enforcement Investigation Center (“NEIC”)

conducted a Clean Air Act (“CAA”) inspection of the Pontchartrain

Works facility in June 2016. 4 A copy of the redacted inspection


2 Exposure above the designated “acceptable risk” represents an
unacceptable risk of cancer from exposure from the toxin.
3 The concentration of an air pollutant is measured in units of

density.
4 Meanwhile,  representatives of DuPont and DPE allegedly told
members of the community that there was no danger arising from the
facility’s chloroprene emissions, and on December 8, 2016, LDEQ
Secretary Chuck Brown told members of the community that those
expressing   concern    regarding   chloroprene   emissions   were
                                  4
report from the EPA’s CAA inspection was publicized on April 3,

2017. The NEIC inspection report revealed various areas of non-

compliance by both DuPont and DPE in their operation of the

facility,      including     failure      to    adhere       to    monitoring,

recordkeeping, and reporting requirements for the chloroprene vent

condenser; failure to replace leaking valves; failure to include

appropriate emissions factors in air permit application materials;

and failure to institute appropriate emissions controls for the

chloroprene Group I storage tank.

      On January 6, 2017, DPE entered into an Administrative Order

on   Consent   (“AOC”)     with   LDEQ   with   a   target    to   reduce   its

chloroprene emissions by 85 percent. Even if this reduction is

achieved, the plaintiffs allege that DPE’s emission levels will

nevertheless exceed the 0.2 µg/m³ threshold. In any event, it is

alleged that DPE has failed to meet all interim requirements for

emission controls and emissions concentrations that it agreed to

in the AOC.

      According to the EPA, “[t]he top 6 census tracts with the

highest NATA-estimated cancer risks nationally are in Louisiana

due to Denka (formerly DuPont) chloroprene emissions.” The NATA




“fearmongerers” and, plaintiffs submit, he said, “forget about
0.2.”
                               5
assessment reports that the cancer risk for the census tracts in

the vicinity of the Pontchartrain Works facility is 3.365 per

million, while the cancer risk from chloroprene exposure in those

census tracts ranges from 158.515 to 768.46 per million, all well

above the acceptable risk level recommended by the EPA.

       Instead of reducing chloroprene emissions in compliance with

the    EPA’s   0.2     µg/m³       threshold,     on   June    26,   2017,      DPE

representatives submitted a Request for Correction to the EPA in

which they sought to increase the 0.2 µg/m³ threshold in order “to

prevent further significant damage to” their business. 5

       Robert Taylor, Jr., individually and on behalf of his minor

daughter, N.T., Kershell Bailey, Shondrell P. Campbell, Gloria

Dumas,    Janell     Emery,     George   Handy,     Annette    Houston,    Rogers

Jackson, Michael Perkins, Allen Schnyder, Jr., Larry Sorapuru,

Sr., 6 Kellie Tabb, and Robert Taylor, III are all individuals

living near the PWF in Reserve, Edgard, and LaPlace, Louisiana. On

June     29,   2017,       these     individuals,      individually       and    as

representatives       of    a   putative   class       of   similarly     situated


5 On January 25, 2018, the EPA wrote a detailed letter to DPE,
rejecting its Request for Correction. The EPA’s response leaves
undisturbed its determinations that chloroprene is a likely human
carcinogen and 0.2 µg/m³ is the upper limit of acceptable risk
exposure threshold for chloroprene.
6 The Court has previously called attention to this person’s
petulant public comments.
                                6
plaintiffs, sued DPE and DuPont in the Louisiana 40th Judicial

District Court in St. John the Baptist Parish. The plaintiffs

allege that DuPont has emitted chloroprene for many years at levels

resulting       in    concentrations      many    times    the     upper   limit   of

acceptable risk, and DPE continues to do so. The plaintiffs advance

Louisiana state law causes of action for nuisance, trespass,

negligence, and strict liability; they seek injunctive relief in

the   form   of      abatement    of   chloroprene       releases   such    that   the

concentration        of   chloroprene      does    not    exceed    the    0.2   µg/m³

threshold; damages for deprivation of enjoyment of occupancy of

property;    punitive      damages;       and    additional      damages   including

medical monitoring to the extent personal injury claims become

mature.

      The defendants jointly removed the lawsuit, invoking this

Court’s diversity jurisdiction. The Court denied the plaintiffs’

motion to remand. The plaintiffs filed an untimely request to

extend    the     deadline   to    seek    class    certification,         which   the

defendants opposed. The Court denied the plaintiffs’ request to

extend the deadline to seek class certification, and later denied

the plaintiffs’ motion to reconsider its ruling. See Order and

Reasons dtd. 2/22/18.

      Thereafter, the plaintiffs filed their Second Amended and

Restated Class Action Complaint and DPE and DuPont filed Rule 12
                                           7
motions to dismiss. On July 26, 2018, this Court granted DuPont’s

motion to dismiss for lack of subject matter jurisdiction, but

allowed   the   plaintiffs     to    amend         their   complaint    to   correct

deficiencies in their nuisance allegations as they apply to DPE.

See Order and Reasons dtd. 7/26/18. The plaintiffs then filed a

Third Amended and Restated Complaint solely against DPE, seeking

injunctive relief only for the nuisance claim. DPE now moves to

dismiss the third amended complaint under 12(b)(6).


                          I.        Legal Standard

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

for the dismissal of a complaint for failure to state a claim upon

which relief can be granted. Such motions are rarely granted

because they are viewed with disfavor. See Lowrey v. Tex. A & M

Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     A pleading must contain a "short and plain statement of the

claim showing that the pleader is entitled to relief." Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he    pleading   standard       Rule       8   announces   does    not   require

'detailed   factual   allegations,'            but   it    demands    more   than   an




                                           8
unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a motion to dismiss under Rule 12(b)(6), the

Court “accept[s] all well-pleaded facts as true and view[s] all

facts in the light most favorable to the plaintiff.” See Thompson

v. City of Waco, Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing

Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675

F.3d 849, 854 (5th Cir. 2012)(en banc)). The Court will not accept

conclusory allegations in the complaint as true. Id. at 502-03

(citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Gonzalez v. Kay, 577 F.3d 600, 603 (5th

Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful   in    fact).”    Twombly,   550     U.S.   at   555    (citations    and

footnote omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference   that   the       defendant     is    liable   for   the

misconduct alleged.” Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks
                                         9
for more than a sheer possibility that a defendant has acted

unlawfully.”). This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.” Id. at 679. “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the

line   between   possibility       and    plausibility      of   entitlement   to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557). “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                               II.      Discussion

       The   defendants     move   to    dismiss   this   lawsuit    under    Rule

12(b)(6) on the grounds that the plaintiffs still fail to plead a

plausible     claim   for   relief.      The   defendants    contend   that    the

plaintiffs fail to allege factual and legal elements to state a

claim for injunctive relief and that the plaintiffs’ nuisance claim

fails to plead factual allegations based on their alleged exposure

to chloroprene.

       The plaintiffs counter that their third amended complaint

alleges specific facts regarding how Denka’s chloroprene emissions

constitute a nuisance for each plaintiff. The plaintiffs further
                                         10
submit that the defendants ignore the permissive 12(b)(6) standard

by   arguing   numerous   fact   issues   regarding   causation   of   the

plaintiffs’ alleged harms and that this procedural stage is not

proper for such arguments. The Court agrees.

                                    A.

      The Court observes, as it did in its previous Order and

Reasons allowing the plaintiffs to amend their complaint, that the

plaintiffs’ allegations suffice to state a claim for nuisance

within the meaning of Louisiana Civil Code articles 667-669. The

Louisiana Supreme Court has observed:

      These obligations of vicinage are legal servitudes imposed on
      the owner of property. These provisions embody a balancing
      of rights and obligations associated with the ownership of
      immovables.   As a general rule, the landowner is free to
      exercise his rights of ownership in any manner he sees fit.
      He may even use his property which “...occasion some
      inconvenience to his neighbor.”      However, his extensive
      rights do not allow him to do “real damage” to his neighbor.

Rodrigue v. Copeland, 475 So.2d 1071, 1077 (La. 1985). Nuisance

describes the type of conduct that violates the Code.

      Louisiana Civil Code article 667, Limitations on use of

property, states:

      Although a proprietor may do with his estate whatever he
      pleases, still he cannot make any work on it, which may
      deprive his neighbor of the liberty of enjoying his own, or
      which may be the cause of any damage to him. However, if the
      work he makes on his estate deprives his neighbor of enjoyment
      or causes damage to him, he is answerable for damages only
      upon a showing that he knew or, in the exercise of reasonable
      care, should have known that his works would cause damage,
                                    11
      that the damage could have been prevented by the exercise of
      reasonable care, and that he failed to exercise such
      reasonable care....

      Louisiana Civil Code article 668, Inconvenience to neighbor,

states:

      Although one be not at liberty to make any work by which his
      neighbor’s buildings may be damaged, yet every one has the
      liberty of doing on his own ground whatsoever he pleases,
      although it should occasion some inconvenience to his
      neighbor.

      Thus he who is not subject to any servitude originating from
      a particular agreement in that respect, may raise his house
      as high as he pleases, although by such elevation he should
      darken the lights of his neighbor’s house, because this act
      occasions only an inconvenience, but not a real damage.

      Louisiana    Civil   Code     article    669,    Regulation    of

inconvenience, states:

      If the works or materials for any manufactory or other
      operation, cause an inconvenience to those in the same or in
      the neighboring houses, by diffusing smoke or nauseous smell,
      and there be no servitude established by which they are
      regulated, their sufferance must be determined by the rules
      of the police, or the customs of the place.

                                   B.

      Unlike the plaintiffs’ second amended complaint, this time,

the   plaintiffs   offer   not    only   detailed   “background   facts”

providing an overview of the PWF and the EPA’s designation of

chloroprene as a likely human carcinogen, but also a factual

predicate detailing how the chloroprene exposure constitutes a

nuisance allegedly perpetrated as to each plaintiff. Paragraph 45


                                   12
of the third amended complaint states that each plaintiff has been

“deprived of enjoyment of his or her property and has thus incurred

harm, due to exposure to unacceptably high concentrations of

chloroprene emissions in excess of 0.2 µg/m³ . . . and that

deprivation       of     enjoyment     thereby   constitutes      a    nuisance.”

Paragraph 45 is followed by individualized descriptions and facts

detailing     each      plaintiff’s    alleged    harm   due     to   chloroprene

exposure. Each plaintiff specifically alleges that time spent

outdoors or exposure to outside air on their properties manifests

itself in the form of, among other alleged injuries, chronic

headaches, fatigue, chest pain, stomach problems, kidney disease,

skin    irritation,       occasional    chest    pain,   and     dizziness.   The

defendant submits that the third amended complaint alleges merely

speculative injuries and that there must be more than unfounded

fear on the part of the plaintiffs to state an actionable nuisance

cause of action. Yet, in paragraph 47, the plaintiffs allege that

several of the plaintiffs have taken urinalysis tests that have

confirmed the presence of chloroprene metabolites in their bodies.

Accepting    the       plaintiffs’    allegations   as   true,    these   alleged

injuries    and      fear   of   chloroprene     exposure      rise   above   the

speculative level. 7




7   Whatever the facts will survive a merits contest awaits trial.
                                  13
      Each   plaintiff   further   submits   that   these   physical

manifestations of their alleged chloroprene exposure abate when

inside their homes or away from their properties. 8 The defendant

disputes the causation of these injuries and suggests that any

number of sources could be responsible for the symptoms.       Maybe

so.   But at this procedural stage, it is not the appropriate

setting for dismissal.

      The Court finds that the latest complaint contains sufficient

factual allegations to state a nuisance claim and avoid dismissal.

      Accordingly, IT IS ORDERED: that the defendant’s motion to

dismiss is DENIED.



                     New Orleans, Louisiana, October 31, 2018



                               _____________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




8Paragraph 45.13 alleges that one plaintiff, on the advice of her
physician, has even relocated outside the area allegedly affected
by chloroprene exposure, and her symptoms have since abated. In
paragraph 45.5, another plaintiff who is employed as a delivery
driver, attempts to take routes outside the alleged affected area
to avoid the symptoms he usually experiences when outdoors. These
more detailed factual allegations stand in stark contrast to the
generic allegations set forth in prior complaints, and survive
Rule 12(b)(6) dismissal.
                                14
